IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


BRIAN S. COLQUHOUN AND KATHLEEN               : No. 287 WAL 2015
S. COLQUHOUN, HUSBAND AND WIFE                :
AND RODNEY B. MCADAMS AND                     :
BRENDA J. MCADAMS, HUSBAND AND                : Petition for Allowance of Appeal from
WIFE,                                         : the Order of the Superior Court
                                              :
                    Respondents               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
LARRY L. STEFANICK AND LILIAN R.              :
STEFANICK, HUSBAND AND WIFE,                  :
                                              :
                    Petitioners               :


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.